Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 1 of 12




     EXHIBIT 1-B
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 2 of 12




  DISTRICT COURT, ARAPAHOE COUNTY,
  COLORADO                                    DATE FILED: December 2, 2019 2:11 PM
  Arapahoe County District Court              FILING ID: 35A2E28696BCF
  7325 South Potomac St., #100                CASE NUMBER: 2019CV32798
  Centennial, Colorado 80112
 ________________________________________________
  Plaintiffs:

  DRAKE BURGER, JENNA WILTON, and ADAM
  HENDERSON

  v.

  Defendant:
                                                                  ▲COURT USE ONLY▲
  BURNS & WILCOX, LTD.                                       _______________________________

 ________________________________________________               Case No.:
  Attorneys for Plaintiffs:
  Attorneys:      Roger G. Trim, #39708                         Ctrm/Div:
                  Steven R. Reid, #48771
                  Ogletree, Deakins, Nash, Smoak
                  & Stewart, P.C.
                  2000 South Colorado Boulevard
                  Tower Three, Suite 900
                  Denver, Colorado 80222
  Phone Number: 303-764-6800
  Fax Number: 303-831-9246
  E-Mail:         roger.trim@ogletree.com
                  steven.reid@ogletree.com


          COMPLAINT FOR DECLARATORY JUDGMENT AND JURY DEMAND


        Plaintiffs Drake Burger, Jenna Wilton, and Adam Henderson (collectively the

 “Plaintiffs”), by and through their counsel Ogletree, Deakins, Nash, Smoak & Stewart, P.C., and

 pursuant to C.R.C.P 57 and C.R.S. §§ 13-51-101, et seq., state as their Complaint for Declaratory

 Relief the following:
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 3 of 12




                                              PARTIES

        1.      Plaintiff Burger is a citizen of Adams County Colorado and currently resides at

 13447 Pecos Court, Westminster, Colorado 80234.

        2.      Plaintiff Wilton is a citizen of Douglas County Colorado and currently resides at

 15165 Yellowthroat Street, Parker, Colorado 80134.

        3.      Plaintiff Henderson is a citizen of Denver County Colorado and currently resides

 at 753 North Downing Street, Denver, Colorado 80218.

        4.      All three Plaintiffs are former employees of Defendant Burns & Wilcox, LTD

 (“Burns & Wilcox”).

        5.      Burns & Wilcox is a Michigan corporation, with its principal place of business in

 Farmington Hills, Michigan. Burns & Wilcox has business operations in Colorado and is

 registered to do business in Colorado with the Colorado Secretary of State. Burns & Wilcox

 may be served in Colorado through its registered agent, Felicia Armstrong, 7807 East Peakview

 Avenue, Suite 400, Centennial, CO 80111.

                                  JURISDICTION AND VENUE

        6.      This Court has personal jurisdiction over Burns & Wilcox because it regularly

 conducts business in Colorado, maintains offices in Colorado, and is registered to conduct

 business in Colorado. This Court also has personal jurisdiction over Burns & Wilcox because it

 seeks to prevent Plaintiffs from working in Colorado and, as a result, its conduct and actions in

 Colorado have given rise to Plaintiffs’ claims for relief.

        7.      Venue is proper in this Court pursuant to Rule 98(c) of the Colorado Rules of

 Civil Procedure because the Defendant is a nonresident of this state and Arapahoe County has

 been designated in the Complaint. Venue is also proper in this Court because Burns & Wilcox




                                                   2
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 4 of 12




 seeks to preclude Plaintiffs from working in Arapahoe County, Colorado, among other locations.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

        8.      In June 2018, Plaintiff Burger accepted a position as an Insurance Broker for

 Burns & Wilcox. At all times, Plaintiff Burger’s employment was at-will. At no time during his

 employment at Burns & Wilcox did Plaintiff Burger act as a manager or executive within the

 meaning of C.R.S. § 8-2-113.

        9.      Plaintiff Burger has lived in Colorado for two and a half years and has never lived

 in Michigan.

        10.     In October 2011, Plaintiff Wilton started working as an Assistant Underwriter for

 Burns & Wilcox. When Plaintiff Wilton resigned on October 30, 2019, she was a Personal Lines

 Product Manager. At all times, Plaintiff Wilton’s employment was at-will. At no time during

 her employment at Burns & Wilcox did Plaintiff Wilton act as a manager or executive within the

 meaning of C.R.S. § 8-2-113.

        11.     Plaintiff Wilton has lived in Colorado for 31 years and has never lived in

 Michigan.

        12.     In July 2014, Plaintiff Henderson accepted a position as an Insurance Broker for

 Burns & Wilcox. At all times, Plaintiff Henderson’s employment was at-will. At no time during

 his employment at Burns & Wilcox did Plaintiff Henderson act as a manager or executive within

 the meaning of C.R.S. § 8-2-113.

        13.     Plaintiff Henderson has lived in Colorado for nine years and has never lived in

 Michigan.

        14.     Burns & Wilcox, based in Michigan, is a wholesale insurance broker and

 underwriting manager.




                                                 3
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 5 of 12




        15.     While at Burns & Wilcox, Plaintiffs never transacted business with persons or

 entities in Michigan. Plaintiffs are licensed to sell insurance in the State of Colorado. They are

 not licensed to sell insurance in the State of Michigan. Therefore, they have never sold any

 insurance, solicited any sales, or performed any work for Burns & Wilcox in Michigan.

        16.     On or about December 17, 2018, Burns & Wilcox required Plaintiff Burger to

 sign an Individual Production Award Agreement (the “Agreement”). (See Ex. A.)

        17.     On or about January 2, 2019, Burns & Wilcox required Plaintiff Wilton to sign

 the Agreement. (See Ex. A.)

        18.     On or about December 5, 2018, Burns & Wilcox required Plaintiff Henderson to

 sign the Agreement. (See Ex. A.)

        19.     The Agreement contains a non-solicitation of clients provision that extends for

 two years after Plaintiffs’ separation from Burns & Wilcox. The non-solicitation of clients

 provision states:

                Employee will not: (i) call upon, contact, solicit, divert, service, or accept
                any business from any Burns & Wilcox client or account for the purposes
                of directly or indirectly providing any services or products similar to those
                offered by Employer, including, but not limited to, distribution,
                underwriting, financing, claims, loss control and/or audits; (ii) directly or
                indirectly solicit, divert, service or accept on behalf of any new employer
                or new entity any insurance policy for a particular insured party for which
                insured party the Employee had provided such services or attempted to
                provide services in the two years prior to the end of Employee’s
                employment with Employer. For the purposes of this Agreement, “client”
                or “account” shall include any insurance solicitor, insurance agent,
                insurance broker, insurance producer, insurance wholesaler, managing
                general agent, risk manager, third party administrator or otherwise with
                whom Employee had written, quoted or been asked to -write or quote
                contracts and/or policies, facilitated placement or otherwise provided
                brokerage services to on behalf of Employer during the two (2) years
                preceding the date of Employee’s termination and/or resignation from
                Employer. For the purposes of this Agreement, “account” shall include
                any insurance policy Employer had written, quoted or been asked to write
                or quote during the two (2) years preceding the date of Employee’s



                                                  4
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 6 of 12




                 termination and/or resignation from Employer.

 (See Ex. A, ¶ 5(d)(ii).)

         20.     The Agreement also contains a general non-competition provision stating:

                 During Employee’s employment with Employer, Employee shall not
                 directly or indirectly engage in any action or provide support, assistance or
                 services to any other person or entity, if such activity would constitute
                 competition with Employer’s business. This proscription shall not apply
                 to solely passive investments to which Employee provides no advisory,
                 consulting, employment or solicitation services.

 (See Ex. A, ¶ 5(d)(iii).)

         21.     The Agreement provides that each of the provisions described above applies

 “during Employee’s employment and for a period of two (2) years from the date of Employee’s

 employment with Employer ends, terminates or expires, for any reason whatsoever, whether

 such termination or expiration is voluntary or involuntary . . .” (See Ex. A, ¶ 5(d).)

         22.     The non-competition provision, by its plain terms, is limited to activities

 occurring during Plaintiffs’ employment at Burns & Wilcox and does not address their post-

 Burns & Wilcox employment conduct. However, Paragraph 5(d) of the Agreement, which

 purportedly covers all restrictive covenants, applies to conduct occurring two years from

 Plaintiffs’ separation of employment from Burns & Wilcox. Due to this conflict, and based on

 the non-competition provision’s plain terms, the doctrine of contra proferentem should apply and

 the non-competition provision must be interpreted to being limited solely to Plaintiffs’ conduct

 while employed at Burns & Wilcox and inapplicable to their post-Burns & Wilcox activities.

         23.     Neither of the above restrictive covenants is limited to the protection of trade

 secrets. Rather, each restricts competition and customer solicitations irrespective of whether

 they will involve use of trade secrets or misappropriation.

         24.     The Agreement, including the non-solicitation of clients provision, is between



                                                  5
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 7 of 12




 Colorado citizens (Burger, Wilton, and Henderson) and a Michigan company (Burns & Wilcox).

        25.        The Agreement Plaintiffs all signed contains a Michigan forum selection clause

 and provides, in relevant part, the following:

                   Venue of any action regarding the terms and conditions of this
                   Agreement or any action arising under this Agreement shall be
                   brought in the State courts of Michigan in Oakland County,
                   Michigan or in the Federal court for the Eastern District of
                   Michigan, Southern Division.

 (Ex. A ¶ 7(i).)

        26.        The Agreement also contains a Michigan choice of law provision which states:

 “This Agreement is made in Michigan and shall be governed in all respects under the laws of the

 State of Michigan without respect to any other state’s choice of law rules, statutes or

 regulations.” (Ex. A ¶ 7(i).)

        27.        The combined effect of the forum-selection provision and the choice-of-law

 provision would be to require Plaintiffs and Burns & Wilcox to resolve their disputes exclusively

 in Michigan, under Michigan law, notwithstanding the fact that Plaintiffs are all citizens of states

 other than Michigan, have never transacted business in Michigan on behalf of Burns & Wilcox

 nor any other entity, and have no connection to Michigan.

        28.        On October 30, 2019, Plaintiff Burger terminated his employment with Burns &

 Wilcox and accepted new employment with CRC Insurance Services, Inc. (“CRC”) as an

 insurance broker on October 31, 2019.

        29.        On October 30, 2019, Plaintiff Wilton terminated her employment with Burns &

 Wilcox and accepted new employment with CRC as a Senior Team Leader on October 31, 2019.

        30.        On October 30, 2019, Plaintiff Henderson terminated his employment with Burns

 & Wilcox and accepted new employment with CRC as an Insurance Broker on October 31,




                                                  6
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 8 of 12




 2019.

         31.    CRC is an Alabama corporation with its principle place of business and corporate

 headquarters located at Birmingham, Alabama. CRC, in varying degrees, competes with Burns

 & Wilcox. CRC has an office located at 6200 South Syracuse Way, Greenwood Village,

 Colorado 80111.

         32.    Since their resignation from Burns & Wilcox, Plaintiffs have not taken, used, nor

 retained any of Burns & Wilcox’ confidential or trade secret information as defined in the

 Agreement (or any other property of Burns & Wilcox).

         33.    Nevertheless, Burns & Wilcox has initiated a lawsuit against Plaintiffs in the

 United States District Court for the Eastern District of Michigan (the “Michigan Lawsuit”) based

 on the allegation that their employment with CRC violates provisions of the Agreement. None

 of the Plaintiffs have been properly served with the Complaint forming the basis of the Michigan

 Lawsuit and only received notice via their current employer, CRC.

         34.    Colorado law, through C.R.S. § 8-2-113, broadly prohibits restrictive covenants

 and only allows their enforcement under specific, narrowly-defined circumstances. C.R.S. § 8-2-

 113 embodies Colorado’s overt hostility toward restrictive covenants: “Any covenant not to

 compete which restricts the right of any person to receive compensation for performance of

 skilled or unskilled labor for any employer shall be void. . . .” Colorado law deems a customer

 non-solicit provision to constitute a non-competition agreement for purposes of C.R.S. § 8-2-

 113. See Phoenix Capital, Inc. v. Dowell, 2007 WL 2128330 (Colo. App. July 26, 2007).

         35.    Here, the only applicable exception to Colorado’s general statutory prohibition on

 restrictive covenants would be an agreement for the protection of trade secrets.

         36.    Yet, the Agreements’ restrictive covenants, including the non-competition and




                                                 7
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 9 of 12




 customer non-solicitation provisions, are unlimited restrictive covenants, which are not confined

 to the protection of trade secrets.

         37.      Moreover, Plaintiffs do not have any confidential or trade secret information of

 Burns & Wilcox and, as such, the post-employment restrictions are not necessary to protect

 Burns & Wilcox’ trade secrets and are void and unenforceable under Colorado law.

         38.      The nonsolicitation covenants in Plaintiffs’ Agreements are void and

 unenforceable under Colorado law pursuant to C.R.S. § 8-2-113(2).

         39.      The noncompetition covenants in Plaintiffs’ Agreements do not apply to

 Plaintiffs’ post-Burns & Wilcox conduct. Even if the non-competition covenants were to apply

 to Plaintiffs’ work at CRC, which Plaintiffs vigorously dispute, such covenants are void and

 unenforceable under Colorado law pursuant to C.R.S. § 8-2-113(2).

         40.      In stark contrast to Colorado’s patent disdain for restrictive covenants, Michigan

 law has adopted a more permissive attitude toward such agreements and has adopted a laissez

 faire approach:

               a. An employer may obtain from an employee an agreement or covenant which
                  protects an employer's reasonable competitive business interests and expressly
                  prohibits an employee from engaging in employment or a line of business after
                  termination of employment if the agreement or covenant is reasonable as to its
                  duration, geographical area, and the type of employment or line of business. To
                  the extent any such agreement or covenant is found to be unreasonable in any
                  respect, a court may limit the agreement to render it reasonable in light of the
                  circumstances in which it was made and specifically enforce the agreement as
                  limited.

 (MCL§ 445.774a.)

         41.      Contrary to Colorado, Michigan law does not have any statutory broad prohibition

 against non-competition agreements.

         42.      Because Michigan law so squarely contravenes Colorado public policy, as




                                                  8
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 10 of 12




 expressed in Section 8-2-113(2), it should not be applied to the restrictive covenants contained in

 Plaintiffs’ Agreements.

        43.     The application of Michigan law in a Michigan forum against Plaintiffs violates

 Colorado’s public policy because it creates the potential for enforcement of a restrictive covenant

 that is otherwise unenforceable under C.R.S. § 8-2-113 in an employment agreement made and

 performed by a Colorado employee in Colorado.

        44.     Colorado public policy prohibits the use of a forum selection provision to

 establish jurisdiction or venue in another state and for the purpose of avoiding Colorado’s

 general statutory prohibition on restrictive covenants. This is particularly true where, as here,

 Plaintiffs have not conducted any business in Michigan on behalf of Burns & Wilcox nor any

 other entity nor have any other connection to Michigan.

               FIRST CLAIM FOR RELIEF—DECLARATORY
    JUDGMENT AS TO THE AGREEMENTS’ FORUM SELECTION, VENUE, NON-
           SOLICIATION, AND NON-COMPETITION PROVISIONS

        45.     Plaintiffs restate and incorporate by reference the allegations contained in

 Paragraphs 1 through 44 of the Complaint.

        46.     The customer non-solicitation provisions contained in Plaintiffs’ Agreements are

 void and unenforceable as a matter of Colorado law.

        47.     The non-competition restrictions contained in Plaintiffs’ Agreements are void and

 unenforceable as a matter of Colorado law.

        48.     Likewise, the forum-selection clause and the choice-of-law clause are similarly

 void and unenforceable under Colorado law because they would lead to the application of

 Michigan law to facilitate enforcement of a restrictive covenants that are otherwise

 unenforceable under C.R.S. § 8-2-113 in an employment agreement made and performed by




                                                 9
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 11 of 12




 Colorado employees in Colorado.

        49.    Plaintiffs seek declaratory relief from the Court as to the unenforceability of the

 nonsolicitation of customer provision, non-competition provision, forum-selection provision, and

 choice-of-law provision contained in the Agreements.

        50.    Such a declaration is necessary to eliminate the legal risk and uncertainty

 involved in Plaintiffs’ continued employment with CRC and resolve the controversy between the

 parties with respect to such employment.

        51.    There is an actual existing, justiciable, and bona fide controversy between the

 Parties as to whether Burns & Wilcox may enforce the restrictive covenant and forum selection

 provisions in the Agreements against Plaintiffs in a Michigan court under Michigan law.

        52.    The Court should declare the nonsolicitation of customer provision, non-

 competition provision, forum-selection, and choice-of-law provisions contained in the

 Agreements to be void and unenforceable under Colorado law in their entirety.

                SECOND CLAIM FOR RELIEF—PERMANENT INJUNCTION

        53.    Plaintiffs restates and incorporates by reference the allegations contained in

 paragraphs 1 through 52 of the Complaint.

        54.    Burns & Wilcox has initiated the Michigan Lawsuit against Plaintiffs seeking to

 enforce the nonsolicitation of customers provision and non-competition provision of the

 Agreements against them in the State of Michigan, even though the subject matter of Plaintiffs’

 employment and the Agreements have no relation to the State of Michigan.

        55.    Plaintiffs will be irreparably harmed and will be without an adequate remedy at

 law unless the Court enters a permanent injunction against enforcement of the void and

 unenforceable nonsolicitation of customer provision, non-competition provision, forum-




                                               10
Case 1:19-cv-03462-STV Document 1-2 Filed 12/09/19 USDC Colorado Page 12 of 12




 selection, and choice-of-law provisions contained in the Noncompetition Agreements.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully requests that the Court grant them the following

 relief:

           (a)    A declaration that the nonsolicitation of customers provision (i.e. non-competition

 provision) contained in the Agreements, a true and correct copy of which is attached as Exhibit

 A to this Complaint, is void and unenforceable under Colorado law;

           (b)    A declaration that the non-competition provision contained in the Agreement, a

 true and correct copy of which is attached as Exhibit A to this Complaint, is void and

 unenforceable under Colorado law;

           (c)    A declaration that the forum-selection and choice-of-law clauses contained in the

 Agreements, in combination, are void and unenforceable under Colorado law; and

           (d)    A declaration that Plaintiffs’ employment with CRC is not in violation of the

 Agreements.

           PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

           Respectfully submitted, this 2nd day of December, 2019.

                                                OGLETREE DEAKINS NASH SMOAK &
                                                STEWART PC


                                                /s/ Roger G. Trim______
                                                Roger G. Trim, #39708
                                                Steven R. Reid, #48771

                                                Attorneys for Plaintiffs




                                                  11
